Opinion by
Rao, J.
It appeared from the testimony that the merchandise-' was entered on October 24, 1950, at the invoice values, such action being predicated upon price lists received from the exporter and filed with the appraiser. Subsequently, petitioner received a new price list showing higher prices, effective-October 16, 1950, which petitioner also filed with the appraiser. Petitioner intended to amend the entry to conform to the new prices, but the appraisement *341had been made, and the amendment was not filed. Upon the record presented it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.